Citation Nr: 1502530	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for left ear hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to October 1973.  He served in the Republic of Vietnam from May 1969 to July 1969, earning the Purple Heart twice.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, denying the Veteran's claim to service connection for bilateral hearing loss.  During the pendency of the appeal the jurisdiction of the claims file was transferred to the Denver, Colorado RO.

In November 2014, the Veteran testified at a Board videoconference hearing.  The hearing transcript is included in the Veteran's electronic Virtual VA file.

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contained the Board hearing transcript and duplicative or non-relevant documents with respect to this appeal.


FINDINGS OF FACT

1.  In an October 1973 rating decision the RO denied entitlement to service connection for left ear hearing loss. 

2.  Evidence submitted since the October 1973 relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for left ear hearing loss. 

3. The evidence of record is at least in equipoise as to whether the Veteran developed bilateral hearing loss as a result of his in-service shrapnel wound to his face and neck.  


CONCLUSIONS OF LAW

1.  The October 1973 rating decision that denied service connection for left ear hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1105 (2014). 

2.  New and material evidence has been received since the October 1973 rating decision warranting the reopening of the Veteran's claim for service connection for left ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014). 

Specific to requests to reopen, a Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, the Board reopens the Veteran's claim for service connection for hearing loss of the left ear.  As such, no discussion of VA's duty to notify and assist is necessary with respect to reopening the claim.

In light of the favorable determination also being reached in regards to the Veteran's bilateral hearing loss, the Board finds that no further discussion of VCAA compliance is necessary on that issue as any error that was committed as to either the duties to notify or assist is harmless.

Reopened Claim

The Veteran seeks to reopen a previously denied claim for entitlement to service connection for left ear hearing loss. 

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105. 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers and "material"  if by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must raise a reasonable possibility of substantiating the claim and should not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim being sought to reopen.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Left Ear Hearing Loss

In the October 1973 rating decision, the RO denied a claim for service connection for a left ear hearing loss because there was evidence of normal hearing at service separation.  The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on October 25, 1973.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the October 1973 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105. 

The evidence of record at the time of the October 1973 rating decision includes the Veteran's service personnel and treatment records. 

The evidence received since the October 1973 rating decision includes Veteran's statements and Board hearing testimony of his hearing loss while in-service; 2007 statements by the Veteran's siblings, ex-wife, and co-workers describing their observations of the  Veteran's hearing condition; private treatment records dated June 1995, May 2002, and November 2011; results of a February 2008 polygraph test validating the Veteran's claim that while in-service he informed his military doctors of his hearing loss; and a March 2008 VA examination.  Furthermore, the Veteran testified at the November 2014 Board hearing that he received the shrapnel wounds when a booby-trapped grenade exploded six feet from him on the left side causing a cut to his carotid artery and blowing off his nose.  See Board hearing transcript at 3.

The Board observes that the evidence received since the October 1973 rating decision is new, as it was not previously of record.  Of note, the Veteran contends that he has continuously had hearing loss since his shrapnel injury while serving in Vietnam and that he reported his hearing loss to the treating surgeons and physicians.  See Board hearing transcript at 5 and 6.  Additionally, the Veteran's continued hearing loss is confirmed by the private treatment records that note the Veteran's complaints of hearing loss and audiometric readings showing high frequency hearing loss.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  Since the lack of a diagnosis of left ear hearing loss at separation was the basis for the denial of the claim in the prior rating decision and the Veteran's assertions and statements by his family members and close associates that he has had hearing loss continuously since service suggest a possible nexus between the Veteran's left ear hearing loss and service, the new evidence is also material.  As new and material evidence to reopen the claim for service connection for left ear hearing loss has been received, the claim is therefore reopened.

Service Connection

In his February 2007 claim the Veteran asserted that he suffered from bilateral hearing loss due to his in-service injury.  The Veteran contends that his bilateral hearing loss started while he was in-service and has continued to deteriorate to the present time. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for sensorineural hearing loss may also be established by evidence showing chronicity and a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The provisions of 38 C.F.R. § 3.303(b) provide that with chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran's Board hearing testimony is that he noticed his hearing loss while awaiting reconstructive surgery of his blown off nose after being injured by a booby-trapped grenade that exploded about six feet from him.  See Board hearing transcript at 3 and 5-6.  The Veteran's service treatment records confirm his facial injuries and operative treatments.  Moreover, due to his combat injuries, the Veteran earned his second Purple Heart.  The Veteran also submitted polygraph results dated February 2008, verifying his claim that while in-service he informed his military medical doctors of his hearing loss.

The Veteran's brother, sister, and ex-wife stated that they each noticed the Veteran had significant hearing loss when he returned from service and that he did not have any hearing issues prior to entering service.  In addition, a co-worker and friend of the Veteran, who he met in 1976, stated that the Veteran had difficulty hearing, used hearing aids, and required telephones with volume controls.

Moreover, private medical treatment records show the Veteran reported his hearing loss to his treating physicians.  See private treatment records dated June 1995, May 2002, and November 2011.

The Veteran was afforded a VA examination in March 2008.  The examiner opined that because the Veteran's service separation hearing exam was within normal levels, it is not at least as likely as not that the Veteran's current bilateral hearing loss was due to or caused by some event or trauma occurring during his military service.

The record contains favorable competent and credible lay observations of the Veteran's hearing loss while in-service and continuity of symptomatology since service separation.  There is also unfavorable competent and credible medical opinion evidence on the question of whether the Veteran's bilateral hearing loss is related to service.  As such, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to his active service.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  As such, service connection for bilateral hearing loss is warranted.

ORDER

The claim to reopen a previously denied claim of entitlement to service connection for hearing loss of the left ear is granted. 

Entitlement to service connection for bilateral hearing loss is granted.






____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


